          Case 2:19-cv-02229-APG-NJK Document 23 Filed 04/24/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
     DIANNA L. WATT,
 9                                                         Case No.: 2:19-cv-02229-APG-NJK
            Plaintiff(s),
10                                                                        Order
     v.
11                                                                   [Docket No. 22]
     EQUIFAX INFORMATION SERVICES,
12   LLC, et al.,
13          Defendant(s).
14         Pending before the Court is a fourth stipulation to extend by a month the deadline for First
15 Premier Bank to respond to the complaint. Docket No. 22. By operation of the governing rules,
16 defendants generally have 21 days to respond to the complaint. Fed. R. Civ. P. 12(a)(1). In this
17 case, the Court has previously allowed three month-long extensions for First Premier to respond
18 to the complaint. Docket Nos. 7, 13, 18. Those previous requests were premised on conclusory
19 assertions that more time was needed to investigate and prepare a response, with the third request
20 adding unelaborated language regarding the COVID-19 epidemic. See id.
21         This fourth stipulation appears to be nearly identical to the third stipulation. See Docket
22 No. 22. Especially given the months of extensions already provided, the bald assertions in the
23 fourth stipulation will not suffice. Accordingly, the stipulation is DENIED without prejudice.
24 Any renewed stipulation must provide specific detail as to why a further extension is necessary.
25         IT IS SO ORDERED.
26         Dated: April 24, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
